Citation Nr: 1046749	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  08-26 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date prior to October 1, 2004 for 
the grant of additional Dependency and Indemnity Compensation 
(DIC) allowance for an adopted child, J.M.M.

2.  Whether there is clear and unmistakable error (CUE) in a June 
2001 administrative decision that denied additional DIC allowance 
for the adopted child, J.M.M.


REPRESENTATION

Appellant represented by:	American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to May 1986.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an administrative decision issued in April 2008, in 
which the RO granted additional DIC allowance for an adopted 
child, J.M.M, effective October 1, 2004.

In May 2010, the appellant and her daughter testified at a 
hearing before the undersigned Acting Veterans Law Judge; a copy 
of the transcript is associated with the record.  

The issue of whether the appellant is entitled to accrued 
benefits was raised at the November 1999 Travel Board 
hearing but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

A review of the claims file shows that the appellant was 
previously represented by The American Legion, but at the hearing 
the appellant was represented by The Marine Corps League.  The 
appellant, however, has not yet executed a new VA Form 21-22 or 
equivalent authorizing the new representative.  Given that the 
Board is granting the issue on appeal there is no need for 
clarification of representation to the extent that the benefits 
are granted; however, the RO should make attempts to clarify 
representation when deciding the remaining issue on remand. 

The issue of whether there is clear and unmistakable error (CUE) 
in a June 2001 administrative decision denying additional DIC 
allowance for an adopted child, J.M.M., is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran served on active duty from February 1961 to May 
1986.

2.  J.M.M. began living with the Veteran and the appellant in 
June 1995.

3.  The Veteran died in September 1995.

4.  The appellant adopted J.M.M., the minor grandson of herself 
and the Veteran, in January 2001.

5.  On February 8, 2001, the RO received the appellant's informal 
claim for DIC on behalf of J.M.M., together with the Record of 
Adoption.

6.  In a June 2001 administrative decision, the RO denied the 
claim for additional DIC allowance for adopted minor child, 
J.M.M.; the appellant did not appeal this decision.

7.  On September 23, 2003, the appellant filed the present claim 
to reopen the issue of entitlement to additional DIC allowance 
for adopted minor child, J.M.M., which was granted by the Board 
in a November 2007 decision.
CONCLUSION OF LAW

The criteria are met for an effective date of September 22, 2003, 
but not before, for an award of DIC for adopted child J.M.M.  38 
U.S.C.A. §§ 5110(a), (d), (e)(1), (n) (West 2002); 38 C.F.R. §§ 
3.1(p), 3.5(a)(1), 3.155, 3.400 (c)(4)(ii), 38 C.F.R. 
§ 3.403(a)(3) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which has been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  Under 
the VCAA, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In light of the decision below which fully grants the benefits 
allowable by law, no further discussion of VCAA is necessary at 
this point.  Any notice deficiency constitutes harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  



II.  Claim for Earlier Effective Date 

The appellant contends, in essence, that the effective date for 
the award of entitlement to additional DIC allowance for an 
adopted child, J.M.M, should be earlier than October 1, 2004.

Under the applicable criteria, the effective date of an award of 
disability compensation based on an original claim for direct 
service connection or a claim reopened after final disallowance 
shall be the date following separation from active service or the 
date entitlement arose if the claim is received within one year 
after separation from service; otherwise, it shall be the date of 
receipt of the claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.   
 
The effective date of an award of disability compensation based 
on a reopened claim under the provisions of 38 C.F.R. §§ 3.109, 
3.156, 3.157 , and 3.160(e) shall be the date of receipt of the 
claim or the date entitlement arose whichever is later.  38 
C.F.R. § 3.400(r). 
 
The law grants a period of one year from the date of the notice 
of the result of the initial determination for initiating an 
appeal by filing a notice of disagreement; otherwise, that 
determination becomes final and is not subject to the revision on 
the same factual basis in the absence of CUE.  38 U.S.C.A. § 
7105; 38 C.F.R. § 3.105(a).  

Unless specifically provided otherwise, the effective date of an 
award based on a claim for DIC shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of the application thereof.  38 U.S.C.A. § 5110 (a).  
This statutory provision is implemented by regulation which 
provides that the effective date for DIC will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400; see also 38 C.F.R. § 3.5(a)(1) (2010) 
(defining "dependency and indemnity compensation" as a monthly 
payment made by VA to a surviving spouse, child or parent because 
of a service-connected death occurring after December 31, 1956).

The effective date of an award of DIC for which an application is 
received within one year from the date of death shall be the 
first day of the month in which the death occurred.  38 U.S.C.A. 
§ 5110(d).  The effective date of an award of DIC for a child 
(under the age of eighteen) shall be the first day of the month 
in which the child's entitlement arose if the application thereof 
is received within one year from such date.  38 U.S.C.A. 
§ 5110(e)(1) (emphasis added).  This statutory provision is 
implemented by regulation which provides that the effective date 
of an award of DIC compensation for a child will be the first day 
of the month in which entitlement arose if the claim is received 
within one year after the date of entitlement; otherwise, the 
date of receipt of claim.  38 C.F.R. § 3.400(c)(4)(ii).

The effective date of any benefit or any increase therein by 
reason of marriage or the birth or adoption of a child shall be 
the date of such event if proof of such event is received by the 
Secretary within one year from the date of the marriage, birth, 
or adoption.  38 U.S.C.A. § 5110(n).  Pertinent regulation, which 
pertains to a posthumous child, further provides that the 
effective date for an award of DIC will be the date of the 
child's birth if proof of birth is received within one year of 
that date, or if notice of the expected or actual birth meeting 
the requirements of an informal claim, is received within one 
year after the Veteran's death; otherwise, the date of claim.  38 
C.F.R. § 3.403(a)(3).

A claim-application means a formal or informal communication in 
writing requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An 
informal claim is any communication or action, indicating intent 
to apply for one or more benefits under the laws administered by 
the Department of Veterans Affairs.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155 (2010).
 
The information of record shows that on September 22, 2003, the 
RO received the appellant's claim to reopen DIC on behalf of her 
grandson, J.M.M, who is the adopted child of the deceased 
Veteran.  (See November 2005 State of the Case).  By a November 
2007 Board decision DIC for the Veteran's minor child, J.M.M, was 
awarded.  The RO assigned an effective of October 1, 2004 in an 
April 2008 administrative decision.

The appellant contends that the effective date for her grandson's 
award of DIC should be prior to October 1, 2004.  She maintains 
that although she did not file a claim in writing prior to 
February 2001; she called VA numerous times trying to establish 
benefits for her adopted grandson, but was misinformed, as 
indicated on pages 5 and 9 of the hearing transcript.
 
The relevant facts are not in dispute.  The claim to reopen was 
filed on September 22, 2003, as indicated from the SOC.  And, 
there is nothing in the record that can be construed as an 
informal claim to reopen prior to that date.  The law is clear 
that VA cannot grant an effective date earlier than date of 
receipt of the claim.  Accordingly, in this case, the law 
dictates that the proper effective date for an award of DIC for 
the adopted minor child, J.M.M., is September 22, 2003, the date 
the appellant's claim to reopen was filed.  To that extent the 
appeal is granted.

The Supreme Court of the United States has held that everyone 
dealing with the Government is charged with knowledge of federal 
statutes and lawfully promulgated agency regulations.  Fed. Crop 
Ins. Corp v. Merrill, 332 U.S. 380, 384, 68 S.Ct. 1, 92 L.Ed. 10 
(1947).  Thus, regulations are binding on all who seek to come 
within their sphere, "regardless of actual knowledge of what is 
in the [r]egulations or of the hardship resulting from innocent 
ignorance."  Id. at 385, 68 S.Ct. 1.
 

The Board acknowledges the unfortunate circumstance of the 
appellant's case.  The Board notes that the appellant's arguments 
essentially constitute a theory of equitable relief.  The Board 
is sympathetic to her claim, however, is without authority to 
grant any earlier than September 22, 2003 unless there is a 
finding of CUE with the final administrative decision.  See 38 
U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 
440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

The Board notes that the Secretary of VA has discretionary 
equitable power to provide relief, and the appellant is free to 
apply to the Secretary of VA and request that he exercise his 
discretionary authority to grant her claim on an equitable basis.  
See 38 U.S.C.A. § 503 (West 2002); 38 C.F.R. § 2.7 (2010).  


ORDER

An effective date of September 22, 2003 for an award of DIC for 
adopted child, J.M.M., is granted.


REMAND

During the May 2010 Travel Board hearing, the appellant asserted 
that the June 2001 rating decision, denying additional DIC 
allowance for an adopted child, J.M.M, contains CUE.  Because the 
RO has not yet adjudicated this issue raised by the appellant, 
the issue must be remanded for consideration by the originating 
agency in the first instance. 
  
The Board has remanded, rather than referred, the issue to the RO 
because it rises from her assertion of entitlement to an earlier 
effective date for DIC benefits for adopted child J.M.M., which 
is an issue that has been certified to the Board.  See Andre v. 
West, 14 Vet. App. 7, 10 (2000) (holding that each specific 
theory underlying an attack on a final decision necessarily 
constitutes a separate claim).  

Under the provisions of 38 C.F.R. § 3.105(a) (2010), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, if the evidence 
establishes CUE, the prior decision will be reversed and amended.  
A finding of CUE has the same effect as if the corrected decision 
had been made on the date of the reversed decision.  

Effective dates are assigned from the date which benefits would 
have been payable if the corrected decision had been made on the 
date of the reversed decision.  38 C.F.R. § 3.400(k).  

In asserting a claim of CUE, the claimant must show that: (1) 
either the correct facts, as they were known at the time, were 
not before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the statutory 
or regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed the 
outcome at the time it was made;" and (3) a determination that 
there was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. 
App. 310, 313-314 (1992) (en banc).

Accordingly, the case is REMANDED for the following action:

1.  The RO should adjudicate the issue of 
whether the June 2001 rating decision, 
denying additional DIC allowance for an 
adopted child, J.M.M, contains CUE.

2.  If any benefit sought on appeal is not 
granted to the appellant's satisfaction, the 
RO should to furnish her and her 
representative a supplemental statement of 
the case, and afford her and her 
representative the appropriate time period 
for response before the claims file is 
returned to the Board for further appellate 
consideration, if otherwise in order. 

By this remand the Board intimates no opinion as to any final  
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


